




                               REGISTER.COM, INC.
                       CHANGE IN CONTROL SEVERANCE PROGRAM

                  The Board of Directors of Register.com, Inc. (the "Company")
recognizes that, as is the case with many publicly-held corporations, there
exists the possibility of a Change in Control of the Company, which may result
in the loss or distraction of employees of the Company and its subsidiaries to
the detriment of the Company and its shareholders. The Board considers the
avoidance of such loss and distraction to be essential to protecting and
enhancing the best interests of the Company and its shareholders. In order to
assure the Company of the continued employment and dedication of its employees
and to seek to ensure the availability of their continued service, the Company
has adopted the Program. Capitalized terms not otherwise defined in this Program
are defined in Exhibit A to this Program.

         1. EMPLOYEES COVERED. The Program shall cover all U.S. employees of the
Company and its subsidiaries who are employed by the Company or any of its
subsidiaries as of the date that a Change in Control occurs, other than
employees who are participants in another Retention or Change in Control
severance program maintained by the Company ("Participants").

         2. SEVERANCE BENEFITS. Subject to Section 4, a Participant whose
employment is terminated by the Company or its subsidiaries other than for
Cause, death or Disability within one (1) year following a Change in Control
that occurs on or prior to June 30, 2006, shall be paid by the Company, within
thirty (30) days following such termination of employment, a lump sum cash
payment equal to two (2) times the Participant's Monthly Base Salary.

         3. OTHER TERMINATIONS OF EMPLOYMENT. If a Participant's employment is
terminated (i) prior to the Change in Control or (ii) after the Change in
Control by the Company for Cause or by the Participant, the Participant shall
not be entitled to any severance benefits under Section 2.

         4. RELEASE. No severance benefit described in Section 2 shall be paid
to a Participant unless such Participant executes and delivers to the Company
(to Legal Department, Register.com, Inc., 575 Eighth Avenue, 11th Floor, NY, NY
10018) the Release in substantially the form set forth as Exhibit B, and does
not revoke the Release.

         5. NON-EXCLUSIVITY OF RIGHTS. Nothing in this Program shall prevent or
limit a Participant's continuing or future participation in any benefit, bonus,
incentive or other plan, program, arrangement or policy provided by the Company
or any of its subsidiaries for which a Participant and/or Participant's
dependents may qualify. Amounts that are vested benefits or that a Participant
and/or a Participant's dependents are otherwise entitled to receive under any
plan, program, arrangement, or policy of the Company or any of its subsidiaries
shall be payable in accordance with such plan, program, arrangement or policy.





         6. NO SET-OFF; NO DUTY TO MITIGATE. The Company's obligation to make
the payments provided for in this Program and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against a Participant or others; provided, that any amounts payable under
Section 2 shall be reduced on a dollar-for-dollar basis by (i) any amounts
otherwise due to the Participant under the Worker Adjustment and Retraining
Notification Act and the regulations promulgated thereunder, as amended, or any
similar state or local statute ("WARN"), (ii) the amount of base salary paid to
the Participant by the Company or its subsidiaries after notice is given to a
Participant pursuant to WARN and (iii) any other cash severance payments which
the Participant is legally entitled to receive from the Company or its
subsidiaries. In no event shall a Participant be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to such Participant under any of the provisions of this Program.

         7. CONTROLLING LAW. This Program shall be construed and enforced
according to the internal laws of the State of New York to the extent not
preempted by Federal law, which shall otherwise control.

         8. AMENDMENTS; TERMINATION. The Company reserves the right to amend,
modify, suspend or terminate the Program at any time; provided that no such
amendment, modification, suspension or termination that has the effect of
reducing or diminishing the right of any Participant shall be effective for one
year following the Effective Date or after the occurrence of a Change in
Control. Notwithstanding the foregoing, this Program shall terminate on the
first anniversary of the Change in Control, other than with respect to payments
or benefits to be paid or provided as a result of events that occur prior to the
first anniversary of the Change in Control.

         9. ASSIGNABILITY. The Company shall require any corporation, entity,
individual or other person who is the successor (whether direct or indirect by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all the business of the Company to expressly assume and agree to
perform, by a written agreement in form and in substance satisfactory to the
Company, all of the obligations of the Company under this Program. As used in
this Program, the term "Company" shall mean the Company as hereinbefore defined
and any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Program by operation of law, written agreement or
otherwise. It is a condition of this Program, and all rights of each person
eligible to receive benefits under this Program shall be subject hereto, that no
right or interest of any such person in this Program shall be assignable or
transferable in whole or in part, except by operation of law, including, but not
by way of limitation, lawful execution, levy, garnishment, attachment, pledge,
bankruptcy, alimony, child support or qualified domestic relations order or by
will or the laws of descent and distribution.

         10. WITHHOLDING. The Company may withhold from any amount payable or
benefit provided under this Program such Federal, state, local, foreign and
other taxes as are required to be withheld pursuant to any applicable law or
regulation.




         11. GENDER AND PLURALS. Wherever used in this Program document, words
in the masculine gender shall include masculine or feminine gender, and, unless
the context otherwise requires, words in the singular shall include the plural,
and words in the plural shall include the singular.

         12. PROGRAM CONTROLS. In the event of any inconsistency between this
Program document and any other communication regarding this Program, this
Program document controls.

         13. PROGRAM ADMINISTRATOR. This Program shall be administered by the
Company or its designee ("Administrator") as shall be designated from time to
time, provided that in the event of an impending Change in Control, the
Administrator may appoint a person independent of the Company or persons
operating under its control or on its behalf to be the Administrator effective
upon the occurrence of a Change in Control, and such Administrator shall not be
removed following a Change in Control. The decision of the Administrator upon
all matters within the scope of its authority shall be conclusive and binding on
all parties.

         14. BENEFIT CLAIMS AND APPEALS. The Administrator shall establish a
claims and appeals procedure. The Administrator shall have full discretionary
authority to determine the amount and timing of any benefit to be paid under the
Program. Unless otherwise required by applicable law, such procedures will
provide that the Participant has not less than sixty (60) days following receipt
of any adverse benefit determination within which to appeal the determination in
writing with the Administrator, and that the Administrator must respond in
writing within sixty (60) days of receiving the appeal, specifically identifying
those Program provisions on which the benefit denial was based and indicating
what, if any, information the Participant must supply in order to perfect a
claim for benefits.

         15. INDEMNIFICATION. To the extent permitted by law, the Company shall
indemnify the Administrator from all claims for liability, loss, or damage
(including the payment of expenses in connection with defense against such
claims) arising from any act or failure to act in connection with the Program.





                                    EXHIBIT A
                                    ---------

                                   DEFINITIONS
                                   -----------


"Board" means the Board of Directors of the Company.

"Cause" means (i) a Participant's conviction of, or plea of guilty or nolo
contendere to, a felony (other than a traffic-related felony), (ii gross
negligence or willful misconduct by the Participant having a material adverse
impact on the Company, or (iii) the Participant's willful refusal to attempt to
perform his job duties (other than due to Disability or an approved leave) after
receipt of written notice from the Company.

"Change in Control" means the occurrence of any of the following events on or
prior to June 30, 2006:

         (a) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act")) (a "Person") of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either (x) the then outstanding shares of common stock of the Company (the
"Outstanding Company Common Stock") or (y) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the "Outstanding Company Voting Securities"); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control: (A) any acquisition directly from the
Company, (B) any acquisition by the Company, (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of
paragraph (c) below; or

         (b) Individuals who, as of the Effective Date, constitute the Board
(the "Incumbent Board") cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
the Company's shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

         (c) Consummation of a reorganization, merger, consolidation, sale or
other disposition of all or substantially all of the assets of the Company or an
acquisition of the assets of another entity (a "Business Combination"), in each
case, unless, following such Business Combination, (A) all or substantially all
of the individuals and entities who





were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to
consummation of such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
Common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors (or other
governing body, if applicable), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity which as a
result of such transaction owns the Company or all or substantially all of the
Company's assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to
consummation of such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust)) beneficially owns, directly or
indirectly, 50% or more of, respectively, the then outstanding shares of common
stock of the entity resulting from such Business Combination or of the combined
voting power of the then outstanding voting securities of such entity, except to
the extent that such ownership existed prior to consummation of the Business
Combination, and (C) at least a majority of the members of the board of
directors (or other governing body, if applicable) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

     (d) Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.

"Company" means Register.com, Inc., a Delaware corporation.

"Disability" means "Disability" as defined under a long-term disability plan of
the Company applicable to the Participant.

"Effective Date" means the date that the Program is adopted by the Board.

"Monthly Base Salary" means the higher of (i) the Participant's monthly base
salary as in effect immediately prior to the Change in Control and (ii) the
Participant's highest monthly base salary in effect at any time thereafter.

"Program" means The Register.com, Inc. Change in Control Severance Program.





                                   EXHIBIT B
                                   ---------

                                    RELEASE
                                    -------

1. GENERAL RELEASE. In consideration of the payments and benefits set forth in
The Register.com, Inc. Change in Control Severance Program (the "Program"),
_______________ (the "Employee") for himself, his heirs, administrators,
representatives, executors, successors and assigns (collectively "Releasors")
does hereby irrevocably and unconditionally release, acquit and forever
discharge Register.com, Inc. (the "Company") and its subsidiaries, affiliates
and divisions and their respective, current and former trustees, officers,
directors, partners, shareholders, agents, advisors, representatives, and
employees, including without limitation all persons acting by, through, under or
in concert with any of them (collectively, "Releasees"), and each of them from
any and all charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages, remedies, actions, causes of action, suits,
rights, demands, costs, losses, debts and expenses (including attorneys' fees
and costs) of any nature whatsoever, known or unknown, whether in law or equity
and whether arising under federal, state or local law and in particular
including any claim for discrimination based upon race, color, ethnicity, sex,
age (including the Age Discrimination in Employment Act of 1967), national
origin, religion, disability, or any other unlawful criterion or circumstance,
which the Employee and Releasors had, now have, or may have in the future
against each or any of the Releasees from the beginning of the world until the
date hereof in connection with the Employee's employment and termination thereof
(collectively, "Claims").

2. [RELEASE OF DISCRIMINATION CLAIMS. Without in any way limiting the generality
of the foregoing, this Release constitutes a full release and disclaimer of any
and all Claims arising out of or relating in any way to the Employee's
employment, continued employment, retirement, resignation, or termination of
employment with the Company, whether arising under or out of a statute
including, but not limited to, Title VII of the Civil Rights Act of 1964, 42
U.S.C.ss.1981, the Age Discrimination in Employment Act of 1967, the Older
Workers Benefit Protection Act of 1990, the Family and Medical Leave Act, the
National Labor Relations Act, the Worker Adjustment and Retraining Notification
Act, the Americans With Disabilities Act, any county, municipal, and any other
federal, state or local statute, ordinance or regulation, all as may be amended
from time to time, or common law claims or causes of action relating to alleged
discrimination, breach of contract or public policy, wrongful or retaliatory
discharge, tortious action, inaction, or interference of any sort, defamation,
libel, slander, personal or business injury, including without limitation
attorneys' fees and costs, all Claims for salary, bonus, vacation pay, and
reimbursement for expenses. The Employee has specifically waived his right to
recover in his own lawsuit as well as the right to recover in a suit brought by
any other person or entity on the Employee's behalf or on behalf of a class of
persons in which the Employee is or could be considered a member.





3. EMPLOYEE'S RIGHT TO REVOKE. The parties acknowledge that the Employee
shall have the right to revoke and cancel this Release at any time within the
seven-day period following its execution. If the Employee desires to revoke and
cancel this Release, he must do so in writing to Legal Department, Register.com,
Inc., 575 Eighth Avenue, 11th Floor, NY, NY 10018, and all terms of the Release
shall be void and of no effect. If this Release is canceled and revoked by the
Employee, the Company shall have no obligations under the Program.

4. EMPLOYEE'S RIGHT TO CONSULT ATTORNEY/45 DAYS TO CONSIDER. The Employee is
advised and encouraged by the Company to consult with an attorney before signing
this Release. The Employee affirms that he has carefully read and fully
understands this Release, has had sufficient time to consider it, has had an
opportunity to ask questions and have it explained, and is entering into this
Release freely and voluntarily, with an understanding that the general release
will have the effect of waiving any action or recovery he might pursue for any
Claims arising on or prior to the date of the execution of this Release. This
Release was given to the Employee on (Notice_Date). The Employee had until
(Notice_Date), a period in excess of 45 days - to consider it.]*

5. EXCLUSIONS FROM RELEASE. Expressly excluded from the release provided in this
Release are (i) any Claims by the Releasors for compensation and benefits to be
provided to the Employee under the Program or any written employment, consulting
or similar agreement between the Employee and the Company or any of its
subsidiaries, (ii) any Claims by the Releasors for accrued or vested benefits to
which the Employee may be entitled under any of the benefit plans, programs,
policies of the Company and its subsidiaries in which the Employee participates,
and (iii) any Claims by the Releasors related to the Employee's indemnification
as an officer, director and employee of the Company or its subsidiaries. The
parties agree that this Release shall not affect the rights and responsibilities
of the US Equal Employment Opportunity Commission (hereinafter "EEOC") to
enforce the Age Discrimination in Employment Act of 1967, as amended and other
laws. In addition, the parties agree that this Release shall not be used to
justify interfering with the Employee's protected right to file a charge or
participate in an investigation or proceeding conducted by the EEOC. The parties
further agree that the Employee knowingly and voluntarily waives all Claims that
arose prior to the date hereof that the Releasors may have against the
Releasees, or any of them, to receive any benefit or remedial relief (including,
but not limited to, reinstatement, back pay, front pay, damages, attorneys'
fees, experts' fees) as a consequence of any investigation or proceeding
conducted by the EEOC.

6. GOVERNING LAW. This Release shall be governed and construed in accordance
with the laws of the State of New York, without regard to principles of conflict
of laws.

(A) For employees age 40 and over only.


----------
*   For employees age 40 and over only.





7. REFORMATION. In case any provision or provisions contained in this Release
shall for any reason be held to be invalid, illegal or unenforceable in any
respect by any court or administrative body with competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect the remaining
provisions hereof, which shall remain in full force and effect. Any provision(s)
so determined to be invalid, illegal or unenforceable shall be reformed so that
they are valid, legal and enforceable to the fullest extent permitted by law.


                                                Employee:

                                                -------------------------------
                                                [           ]
                                                Date:
                                                     --------------

Accepted and Acknowledged:

REGISTER.COM, INC.



----------------------------------
By:




